FARMER, J.,
concurring.
My concurrence with the reversal is not because of any untimeliness of this court action challenging a decision of a value adjustment board about an ad valorem tax assessment. Instead I have voted to reverse because of the particular form and content of the board’s decision.
I join with the court’s conclusion today that the value adjustment board’s decision does not comply with section 194.034(2).1 That statute rather clearly compels the board to make specific findings of fact and conclusions of law, which must also include reasons for approving or rejecting the initial decision of the property appraiser. I take. this provision to require something more than a bare statement that the appraiser’s decision is correct, which is for all practical purposes what we confront here.
The form in question is a form but it has blanks for findings of fact and conclusions of law. Here the blanks were left blank, in turn leaving the taxpayer in the blank to guess at the reasoning of the board. Simply saying, as the board did in this case, that the taxpayer failed to carry his burden of proof is little more than saying, “sorry, but you lose.”
Whatever the word “rendered”2 may ultimately mean as to the triggering event for the 60 days to begin to run — and I do not express any opinion on that subject — I do not deem a form of decision like the one we have now to pull the trigger.

. § 194.034(2) Fla. Stat. (1997) (“The decision of the board shall contain findings of fact and conclusions of law and shall include reasons for upholding or overturning the determination of the property appraiser.").


. See § 194.171(2) Fla. Stat. (1997) (“No action shall be brought to contest a tax assessment after 60 days from the date the assessment being contested is certified for collection under s. 193.122(2), or after 60 days from the date a decision is rendered [emphasis supplied] concerning such assessment by the value adjustment board if a petition contesting the assessment had not received final action by the value adjustment board prior to extension of the roll under s. 197.323.“).